Citation Nr: 0919427	
Decision Date: 05/22/09    Archive Date: 05/26/09	

DOCKET NO.  06-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized by tremors.   

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	D. C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1959, and from November 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a rating decision of January 2004, the RO denied 
entitlement to service connection for a disorder 
characterized by tremors.  The Veteran voiced no disagreement 
with that determination, which has now become final.  Since 
the time of the July 2005 rating decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of January 2004, the RO denied entitlement 
to service connection for a disorder characterized by 
tremors.  

2.  Evidence submitted since the time of the RO's January 
2004 decision denying entitlement to service connection for 
tremors does not relate to an unestablished fact, and is of 
insufficient significance to raise a reasonable possibility 
of substantiating the Veteran's current claim.  

3.  Erectile dysfunction is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's periods of 
active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in January 2004 denying the 
Veteran's claim for service connection for a disorder 
characterized by tremors is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2008).  

2.  Evidence received since the time of the RO's January 2004 
decision denying entitlement to service connection for 
tremors is new, but not material, and insufficient to reopen 
the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

3.  Erectile dysfunction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those raised at a hearing before the undersigned 
Veterans Law Judge in July 2007, as well as service treatment 
records, and both VA outpatient treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
erectile dysfunction, as well as for a disorder characterized 
by tremors.  In pertinent part, it is contended that the 
Veteran's tremors and erectile dysfunction are in some way 
the result of exposure to toxic gases in his capacity as a 
welder during active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.103 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hixson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as essential tremors, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claim for service connection for 
tremors, the Board notes that, in Boggs v. Peake, 510 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior January 2004 
rating decision, the RO denied entitlement to service 
connection for tremors.  Moreover, the Veteran's claim and 
accompanying evidence reflects that very same disability.  
Under the circumstances, the Board is of the opinion that the 
Veteran's current claim is, in fact, based on the very same 
diagnosis as his previous claim, and, accordingly, must be 
considered on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the prior January 2004 
rating decision, there were on file the Veteran's service 
treatment records, as well as various VA treatment records 
and examination reports.  The RO, in reaching its 
determination, indicated that the Veteran's service medical 
records showed no evidence of any tremors.  While many years 
following his discharge from service, the Veteran received 
treatment by the VA for what was described at the time as an 
essential tremor, at no time was that tremor attributed to 
any incident or incidents of the Veteran's periods of active 
military service.  Based on the aforementioned evidence, the 
RO concluded that the Veteran's tremor disorder was neither 
incurred in nor aggravated by his periods of active military 
service.  That determination was adequately supported by and 
consistent with the evidence then of record, and is now 
final.  

Evidence received since the time of the RO's January 2004 
decision, consisting, for the most part, of VA treatment 
records and examination reports, and the Veteran's testimony 
before the undersigned Veterans Law Judge in July 2007, while 
"new" in the sense that it was not previously of record, is 
not "material."  More specifically, while since the time of 
the January 2004 decision, the Veteran has received continued 
treatment for his essential tremors, at no time has it been 
shown that his tremor disorder had its origin during his 
periods of active military service.  In point of fact, at the 
time of a VA medical examination in August 2008, which 
examination, it should be noted, involved a full review of 
the Veteran's claims folder and medical records, it was noted 
that, at the time of a VA neurologic consultation in May 
2005, the Veteran had complained of a gradual increase in 
tremors present in his upper extremities, which had 
reportedly started in 1999.  According to the Veteran, he 
suffered from tremors of his upper extremities and his head, 
but not his lower extremities.  Nor were there tremors 
present in the veteran's voice.  At the time of examination, 
the Veteran complained of some difficulty in writing.  

On examination, the Veteran was alert and well oriented, and 
his cranial nerves were grossly intact.  Muscle power was 5/5 
throughout, and muscle tone was within normal limits.  Deep 
tendon reflexes were +1 and equal, while sensation was 
somewhat decreased in the area from the Veteran's feet to his 
midthighs bilaterally.  Cerebellar function was within normal 
limits, though the Veteran did display a fine resting tremor.  
The pertinent diagnosis noted was essential tremor.  
Significantly, in the opinion of the examining physician, the 
Veteran's tremors were not caused by or a result of his 
active military service, and had no relationship to inservice 
exposure to welding fumes.  

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's January 2004 
decision does not constitute new and material evidence 
sufficient to reopen the Veteran's previously-denied claim.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim.  In fact, it contradicts his current 
claim for service connection.  Accordingly, the Veteran's 
appeal as to the issue of service connection for a disorder 
characterized by tremors must be denied.

Turning to the issue of service connection for erectile 
dysfunction, the Board notes that service treatment records 
are entirely negative for any such disability.  At the time 
of a final service separation examination in November 1961, 
an evaluation of the Veteran's genitourinary system was 
entirely within normal limits, and no pertinent diagnosis was 
noted.  The earliest clinical indication of the presence of 
erectile dysfunction is revealed by VA medical records dated 
in 2002/2003, more than 40 years following his final 
discharge from service, at which time there was noted the 
presence of "male erectile disorder."  Significantly, at no 
time has the Veteran's erectile dysfunction been in any way 
attributed to his period or periods of active military 
service, to include exposure to toxic fumes.  Moreover, 
during the course of the aforementioned VA medical 
examination in August 2008, pertinent examination findings 
were described as normal.  In the opinion of the examiner, 
the Veteran suffered from erectile dysfunction which was 
neither caused by nor the result of his period of active 
military service.  Further noted was that "welding fumes" did 
not cause erectile dysfunction, in particular, when that 
disability was first shown 40 years following service 
discharge.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current erectile 
dysfunction, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his periods of active military service.  The Veteran's 
appellate assertions without any supporting medical evidence 
are of no probative value either.  Accordingly, service 
connection for erectile dysfunction must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2005.  In that letter, VA informed the Veteran that, in 
order to reopen his claim (for service connection for 
tremors), new and material evidence was needed.  VA also told 
the Veteran that, in order to substantiate a claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  Additionally, 
in April 2006, VA informed the Veteran of how disability 
ratings and effective dates are assigned, if service 
connection is granted.  The claims were adjudicated in 
several supplemental statements of the case thereafter.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  Neither the Veteran nor his attorney 
has raised such argument.  Shinseki v. Sanders, 173 L.Ed.2d 
532, 556 U.S. ---- (April 21, 2009).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  The 2008 examination 
reports are adequate.  The examiner notes a review of the 
Veteran's claims file, subjective history, and clinical 
findings.  Thereafter, the examiner provides a rationale for 
the conclusions reached.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a disorder characterized by tremors is denied.  

Service connection for erectile dysfunction is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


